In view of the issues raised by the motions of the Public Employees Federation and the Civil Service Employees Association, Inc., concerning, inter alia, the representations made by the parties upon the granting of the initial stay by Special Term, which stay was continued by orders of this court dated October 12, 1978 and January 17, 1979, we deem it appropriate that these motions, together with the motion of the proposed intervenors, be referred to Mr. Justice Con. G. Cholakis at Special Term for determination in the first instance. By reason of the Court of Appeals determination dated March 27, 1979, the prior orders of this court are modified so as to provide that all moneys collected on or after March 27, 1979 by the State of New York from employees in the Professional, Scientific and Technical Services Unit of the State of New York for membership in a labor organization, pursuant to Civil Service Law § 208, and all moneys collected on or after March 27, 1979 pursuant to the *927Laws of 1977 (ch 677, § 3) as amended by the Laws of 1977 (ch 678, § 2), and now held in an escrow account by the Comptroller of the State of New York, be released to the Public Employees Federation, together with all accrued interest thereon. Mahoney, P. J., Sweeney, Kane, Staley and Main, JJ., concur.